Citation Nr: 1121214	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-44 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss and, if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1961 to October 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that denied service connection for bilateral hearing loss.  In July 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing. 


FINDINGS OF FACT

1.  An October 2005 rating decision denied service connection for a bilateral hearing loss.  The Veteran did not perfect an appeal of the decision and it became final.  

2.  Evidence received subsequent to the last final denial of the Veteran's claim for service connection for bilateral hearing loss is new, and is also material because it raises a reasonable possibility of substantiating that claim.

3.  The Veteran's current bilateral hearing loss first manifested many years after his separation from service and is unrelated to his service or to any incident therein.


CONCLUSIONS OF LAW

1.  The October 2005 RO decision that denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156. (2010).

3.  The Veteran's current bilateral hearing loss was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an October 2005 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not perfect a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the October 2005 decision became final because the Veteran did not perfect a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  While the RO found that new and material evidence had been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the October 2005 rating decision included the Veteran's service personnel records, which show a military occupational specialty of mechanic, and his service medical records, which are negative for complaints or clinical findings of any hearing disability.  Also of record were written statements in which the Veteran reported experiencing hearing loss over time that took "a turn for the worse" in 2003.  A December 2003 private audiological report notes a report of sudden right-sided hearing loss in August 2003, and audiometric testing at that time revealed a moderate to mild sensorineural hearing loss on the right side and a mild sensorineural hearing loss above 1500 Hertz on the left side.  Finally, of record at the time of the last final denial was a May 2005 VA examination which revealed a moderate low frequency sensorineural hearing loss in the right ear and a moderate sensorineural hearing loss in the left ear with a notch configuration.  The May 2005 VA examiner found that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma, injury, disease, or event in service based on normal hearing acuity found at separation and the December 2003 private report noting a report of sudden loss of hearing in the right ear 30 years after service.

Based on the evidence then of record, the RO concluded that the evidence did not show hearing loss that was incurred in or aggravated by service.  While the RO found that the Veteran's statements regarding hearing loss and military noise exposure were credible, there was no objective evidence of hearing loss in service or within one year of separation.  Moreover, the Veteran recently reported hearing loss that was sudden in the right ear, and a VA examiner opined against a finding of any relationship to the Veteran's service.  Consequently, the claim was denied. 

In support of his application to reopen his claim, the Veteran has provided lay testimony of in-service manifestation of hearing loss and a continuity of symptoms since service.  Specifically, during his July 2010 Travel Board hearing, the Veteran testified that he first noticed problems with hearing loss when he was in the military and that his problems with hearing loss had continued since that time.  He testified that at the time of his separation from service, he had to ask questions two or three times, presumably because he could not hear the initial response.  He testified that his condition progressively worsened through the years.

The Board finds that the newly received testimony regarding in-service incurrence of hearing loss and continuity of symptoms is both new and material.  When presumed credible, that newly submitted evidence tends to corroborate that the Veteran has experienced a continuity of hearing-related symptoms since separation from service.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2010).  Specifically, that new evidence supports a finding of a relationship to service based on continuity of symptomatology, which was not established at the time of the last final decision.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Here, the new evidence submitted in support of the Veteran's claim for service connection relates to a previously unestablished fact, specifically competent evidence tending to show that his current bilateral hearing loss may be related to active service.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss is reopened.  To that extent only, the appeal is allowed. 

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 (2010).

Service connection for some disorders, including organic diseases of the nervous system such as sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to claims for service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran, in written statements and in hearing testimony, contends that his current bilateral hearing loss is related to his active service.  Specifically, the Veteran asserts that his current hearing loss is the result of in-service noise exposure from working as a construction equipment mechanic.  The Veteran reports that he first noticed hearing loss in service and that his symptoms continued post service.  He testified that he did not seek treatment for his hearing problems in service because he was busy and only went to sick call when he was really hurt, such as when he required stitches.

Service personnel records show that the Veteran served as a mechanic in service and received training in construction equipment mechanics.  As the Veteran is competent to state that he experienced noise exposure in service, the Board accepts his statements, combined with the documentation of his service as a mechanic, as evidence that the claimed noise exposure did occur, and concludes that it is likely that the Veteran was exposed to acoustic trauma while on active duty. 

The Veteran's exposure to acoustic trauma supports his contention of the incurrence of bilateral hearing loss in service.  However, in order to establish service connection, the evidence still needs to show a medical nexus linking any current disability to the in-service injury.

The Veteran's service medical records are negative for any complaints or clinical findings of hearing loss or ringing in the ears.  Audiometric testing performed at separation in October 1965 revealed hearing acuity within normal limits.  Clinical evaluation during service was otherwise negative for any hearing abnormalities, and the Veteran did not complain of ear trouble, ringing in the ears, or other symptoms associated with any hearing disability at separation.  Nor were there any such complaints, diagnoses, or treatment with respect to hearing loss or tinnitus within one year after the Veteran's separation from service.  Thus the Board finds that chronicity of hearing loss in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for bilateral hearing loss.  38 C.F.R. § 3.303(b) (2010).

The first post-service clinical evidence of record pertaining to the Veteran's claim is a December 2003 private audiological examination report which notes a history of sudden right ear hearing loss in August with additional symptoms of pressure and fullness.  Audiometric testing revealed a moderate to mild sensorineural hearing loss on the right and a mild sensorineural hearing loss above 1500 Hertz on the left.  A December 2003 MRI of the brain, which was performed to rule out underlying pathology for the right ear hearing loss, was normal.  

The record thereafter shows that the Veteran was afforded a VA audiological examination in May 2005.  At that time, he complained of hearing problems, right worse than left, which he had noticed for a long time but had become worse in August 2003.  He also reported periodic ringing in his ears since 1991, the same year he suffered from a seizure.  The Veteran denied significant post-service noise exposure, reporting limited noise exposure from chainsaw use and car races with consistent use of protection.  Audiological testing yielded the following results, in decibels:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
50
45
45
30
35
LEFT
10
15
50
25
20

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 92 in the left ear.

Based upon the results of the audiological examination, the VA examiner diagnosed low frequency sensorineural hearing loss of moderate severity in the right ear and moderate sensorineural hearing loss with a notch configuration in the left ear.  However, the VA examiner opined that the Veteran's current bilateral hearing loss and tinnitus were less likely than not related to his period of active service.  As a rationale for that opinion, the VA examiner noted that hearing thresholds established by audiogram were within normal limits at the time of separation.  The examiner noted that hearing loss resulting from noise exposure would be recognizable at the time of the noise exposure and would not progress when removed from the source of the noise.  Moreover, the examiner found that the Veteran's report of sudden right ear sensorineural hearing loss could not be the result of military service 30 years earlier.

Thereafter, the Veteran submitted a July 2008 VA ear, nose, and throat (ENT) consultation report which calls into question the adequacy and reliability of a stated VA compensation and pension examination.  The Board observes that in the July 2008 statement, the VA ENT physician does not indicate the date of the referenced examination, and further, identifies a different examiner and a different location than those listed on the May 2005 VA examination report.  Consequently, the Board concludes that the ENT physician is referring to an examination, other than the May 2005 VA examination, which is not of record, or does not exist.  For the reasons discussed below, however, the Board finds that remand is not necessary to obtain the referenced report.

The July 2008 statement from the VA ENT physician references an examination report that erroneously cites the Veteran's induction date as the date of separation and mistakes the induction examination, showing normal hearing, for the separation examination findings.  The examination report indicates Meniere's disease and familial deafness as possible explanation for the Veteran's hearing disability.  However, the ENT physician noted that the Veteran had an MRI in the past that ruled out an acoustic tumor.  The ENT physician also noted that the Veteran was exposed to acoustic trauma, but that the hearing pattern was not that of acoustic trauma deafness.  The ENT physician found the examination report to be full of mistakes and the opinions of the examiner to be unsupported.  The ENT physician noted that none of the Veteran's features were consistent with Meniere's disease.  The physician further noted that, as the Veteran reported hearing loss for several years, sudden deafness syndrome was not appropriate.  Instead, the ENT physician diagnosed a mild-to-moderate, flat sensorineural loss in the right ear, of undetermined etiology, and mild high frequency hearing loss in the left ear, also described as a functional normal hearing problem.  The physician noted that tinnitus is a symptom of high frequency nerve deafness, and that the Veteran reported an onset of tinnitus in service.

The Veteran was afforded a second VA examination in October 2008 during which he reported hearing problems that began in service.  He reported significant in-service noise exposure from engine "backfiring," including multiple occasions of noise exposure after which he was not able to hear for several days.  He also reported that he first noticed ringing in both ears in service after being exposed to the noise from "backfiring."  He denied having his hearing evaluated at separation from service, even when shown the separation examination report documenting a hearing test.  He also denied significant post-service noise exposure, reporting rare use of a chainsaw with hearing protection.  He reported that by the time he had his hearing evaluated in 2003, he had noticed hearing problems for several years but noticed a sudden progression of hearing impairment of the right ear.  Audiological testing yielded the following results, in decibels:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
55
45
40
LEFT
20
20
40
35
25

Speech audiometry revealed speech recognition ability of 54 percent in the right ear and of 72 in the left ear.

Based upon examination of the Veteran and a review of the claims file, the VA examiner opined that the Veteran's current bilateral hearing loss was less likely than not related to his period of active service.  As a rationale for that opinion, the VA examiner noted that audiometric results at the time of separation were within normal limits and that hearing loss resulting from noise exposure would be recognizable at the time of the noise exposure.  The examiner indicated that there was no clinical research suggesting that hearing loss would progress when removed from the source of the noise.  The examiner further noted that the configuration of the Veteran's hearing loss was not consistent with a noise-induced hearing impairment.  Finally, the examiner cited as a basis for the opinion the absence of complaints of or treatment for hearing impairment for approximately 38 years between military separation and the sudden decline in right ear hearing in 2003.  The examiner found that the Veteran's tinnitus was at least as likely as not related to service based on the Veteran's report of noticing ringing in his ears after exposure to excessively loud noise and a temporary decline in hearing perception during his military service.

The record thereafter shows that in June 2009, the VA ENT physician provided another statement regarding the Veteran's hearing loss.  After reviewing the Veteran's separation examination, the ENT physician concluded that the audiometric results from separation, which include threshold receptions of -5 decibels and -10 decibels, were unreliable.  The ENT physician stated that the thresholds recorded at separation would not be found in an adult who had engaged in any type of activity with noise exposure, and in fact, were never even seen in children.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds that the May 2005 and October 2008 VA opinions, provided by a single examiner, are the most probative and persuasive evidence.  Those opinions were based on the examiner's thorough and detailed examination of the Veteran and claims folder, and the examiner provided thorough rationale for the opinions.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  In placing great weight on the May 2005 and October 2008 opinions, the Board notes that in addition to a detailed medical examination, there was a complete review of the Veteran's claims folder.  There are no contrary medical opinion that do show that it is at least as likely as not that any current hearing loss is related to the Veteran's service.  Thus, the Board finds that an additional VA examination is not required with respect to the Veteran's hearing loss claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has considered the July 2008 and June 2009 statements from the VA ENT physician, which attack the credibility and reliability of other examinations relating to the Veteran's claim.  The Board finds that those statements do not support the finding of nexus, particularly the July 2008 statement.  With respect to the July 2008 statement, the Board observes that while the physician dismissed Meniere's disease and sudden deafness syndrome as the etiology of the Veteran's hearing disability, that physician stopped short of attributing the Veteran's hearing disability to in-service acoustic trauma or any other aspect of the Veteran's military service.  On the contrary, the physician concluded that the pattern of the Veteran's hearing loss was not consistent with acoustic trauma deafness and diagnosed right ear hearing loss of undetermined etiology.  Therefore, the Board finds that the ENT physician's statements, even without considering the VA examination reports, do not support a grant of service connection for hearing loss because they do not show that it is at least as likely as not that any current hearing loss is related to service.

With respect to the June 2009 statement regarding the reliability of the audiometric findings at separation, it does not appear that the ENT physician considered the date of the separation examination, which was in October 1965.  Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  After converting the October 1965 audiological findings to the ISO standard, the Veteran's pure tone thresholds were as follows:



                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
5
5
10
5
0

As the ENT physician's conclusion was apparently based on an inaccurate factual predicate, it is afforded less probative value.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).

The ENT physician had two clear opportunities to offer an opinion linking the Veteran's hearing disability to his military service, one in each of the statements specifically discussing the etiology of the Veteran's hearing disabilities.  However, that physician declined to provide such an opinion.  The Board finds that his silence on the issue means that the letters are not medical opinions supportive of a finding of a nexus to service.  The decision of the ENT physician not to provide a positive nexus opinion weighs against the Veteran's claim, particularly considering that the physician had examined the Veteran, had demonstrated some familiarity with the Veteran's service medical records, including the October 1965 separation examination, and had provided statements specific to the issue of etiology.

The Board has also considered the Veteran's contention that his current bilateral hearing loss is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced. Layno v. Brown, 6 Vet. App. 465  (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67  (1997). 

The Veteran also contends that the evidence shows continuity of symptoms after discharge and supports his claims for service connection.  However, the first post-service evidence of the Veteran's bilateral hearing loss is in December 2003, approximately 38 years after his separation from service.  In addition, at that time, the Veteran reported a sudden onset of right ear hearing loss in August 2003.  The Board finds that statement, which was made in connection with treatment and not in connection with a claim for benefits, to be more credible than the Veteran's subsequent testimony regarding a continuity of symptoms since service.  In view of the lengthy period without treatment or complaints, the Board finds that the evidence weighs against a finding of any continuity of symptomatology, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss developed in service or is due to acoustic trauma during service.  The hearing loss was first shown many years after service and no competent medical evidence relates those disabilities to the Veteran's service.  Moreover, the weight of the competent medical evidence indicates that the pattern of the Veteran's hearing loss is not consistent with noise-induced hearing loss.  Therefore, the Board concludes that the bilateral hearing loss was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2008 and a rating decision in November 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the October 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board is cognizant of the references in the record to a July 2008 audiological examination for which there is no associated record.  However, the VA ENT physician adequately summarized and discussed the contents of the record in his July 2008 and June 2009 statements, and there is no evidence that the physician's recounting of the record is inaccurate.  Nor has the Veteran alleged any prejudice from the VA's failure to obtain the record.  Moreover, there is every indication that the record is unfavorable to the Veteran's claim, as it attributes the Veteran's hearing loss to Meniere's disease, sudden deafness syndrome, and familial hearing loss.  Accordingly, the Board finds that remand to obtain the July 2008 medical record is not warranted as it would merely cause avoidable delay and would not result in any benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

VA has obtained examinations with respect to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened, to that extent only the appeal is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


